Case 15-22503        Doc 37     Filed 05/13/19     Entered 05/13/19 15:18:00          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15 B 22503
         Diane Jones-Harris

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 06/30/2015.

         2) The plan was confirmed on 08/18/2015.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
07/31/2018.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 01/04/2016, 05/03/2018, 12/03/2018.

         5) The case was Dismissed on 01/08/2019.

         6) Number of months from filing to last payment: 37.

         7) Number of months case was pending: 46.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 15-22503             Doc 37       Filed 05/13/19    Entered 05/13/19 15:18:00                Desc         Page 2
                                                        of 3



 Receipts:

           Total paid by or on behalf of the debtor                 $11,378.00
           Less amount refunded to debtor                                $0.00

 NET RECEIPTS:                                                                                        $11,378.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                      $4,000.00
     Court Costs                                                                    $0.00
     Trustee Expenses & Compensation                                              $472.36
     Other                                                                          $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                      $4,472.36

 Attorney fees paid and disclosed by debtor:                        $30.00


 Scheduled Creditors:
 Creditor                                            Claim         Claim            Claim       Principal       Int.
 Name                                      Class   Scheduled      Asserted         Allowed        Paid         Paid
 American Express                      Unsecured          28.00           NA              NA            0.00        0.00
 American InfoSource LP                Unsecured      1,524.00       1,495.58        1,495.58           0.00        0.00
 AmeriCash Loans LLC                   Unsecured      2,515.00       2,515.08        2,515.08           0.00        0.00
 Associated Pathology Consultants-El   Unsecured         101.00           NA              NA            0.00        0.00
 AT&T Mobility                         Unsecured         120.00           NA              NA            0.00        0.00
 AT&T Mobility II LLC                  Unsecured      1,386.00       1,386.36        1,386.36           0.00        0.00
 Credit One                            Unsecured         656.00           NA              NA            0.00        0.00
 Department Of Education               Unsecured     11,449.00     11,762.87        11,762.87           0.00        0.00
 Jefferson Capital Systems LLC         Unsecured         394.00        394.29          394.29           0.00        0.00
 Loyola University Physician Foundat   Unsecured         732.00           NA              NA            0.00        0.00
 Midnight Velvet                       Unsecured         353.00        353.74          353.74           0.00        0.00
 Peritus Portfolio Services            Secured        9,159.00       9,946.98        9,946.98      5,334.09    1,571.55
 Portfolio Recovery Associates         Unsecured           0.00        871.69          871.69           0.00        0.00
 Quantum3 Group                        Unsecured           0.00        312.27          312.27           0.00        0.00
 Quantum3 Group                        Unsecured      1,005.00       1,005.68        1,005.68           0.00        0.00
 T Mobile USA                          Unsecured         790.00           NA              NA            0.00        0.00
 Village of Hillside                   Unsecured         100.00           NA              NA            0.00        0.00
 Webbank                               Unsecured         897.00           NA              NA            0.00        0.00
 Webbank-Fingerhut                     Unsecured         922.00           NA              NA            0.00        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 15-22503        Doc 37      Filed 05/13/19     Entered 05/13/19 15:18:00             Desc      Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal            Interest
                                                            Allowed               Paid                Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00               $0.00
       Mortgage Arrearage                                     $0.00              $0.00               $0.00
       Debt Secured by Vehicle                            $9,946.98          $5,334.09           $1,571.55
       All Other Secured                                      $0.00              $0.00               $0.00
 TOTAL SECURED:                                           $9,946.98          $5,334.09           $1,571.55

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $20,097.56               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $4,472.36
         Disbursements to Creditors                             $6,905.64

 TOTAL DISBURSEMENTS :                                                                     $11,378.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 05/13/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
